DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 9, 10, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0181470).
Regarding claims 1, 13, and 16, Li [Fig. 1; 0021] teaches smoking apparatus, comprising an outer casing 1; a grinder 31 housed within the outer casing, configured to grind tobacco (raw plant material) into a ground material; an oven including a heating element 32 housed within the outer casing, configured to heat the ground material, releasing smoke; and a ventilation compartment 42 housed within the outer casing, configured to transport the smoke to an opening on the outer casing, enabling the smoke to exit the outer casing.
Regarding claim 2, Li teaches removable push rod 313 and upper reamer 311 [Fig. 1; 0022, 0033], interpreted to read on the claimed removable covering coupled to the outer casing, configured to enclose the raw material within the grinder. 
Regarding claim 5, the limitation that the grinder is a “herb grinder” does not add any structure required by the grinder itself. Li thereby reads on the present limitations. 
Regarding claims 6 and 7, 
Regarding claim 9, Li teaches a function key (power switch) configured to power on the smoking apparatus [0026]. 
Regarding claims 10 and 12, Li teaches a display configured to display the current baking temperature [0013], i.e. one or more status updates on the smoking apparatus. 
Regarding claims 14 and 15, Li teaches the grinder is coupled to the oven, wherein the grinder includes one or more openings configured to enable the ground material to pass from the grinder to the oven [Fig. 1].
Regarding claim 17, Li teaches a mouthpiece 4 coupled to the ventilation compartment 42, configured to assist a user in inhaling the smoke [Fig. 1; 0021]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 2 above, and further in view of Dong (US 2020/0015510). 
Li does not specifically teach a securing mechanism. Dong teaches a grinder and vaporizer device comprising a securing mechanism including a magnet [0009]. It would have been obvious to one of ordinary skill in the art to include a magnet configured to secure the push rod/upper reamer (removable covering) to the outer casing to provide a releasably secure connection. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 6 above, and further in view of Saydar (US 2015/0040928). 
Li teaches the power supply is configured to power the oven [0012] but does not teach that it powers the grinder. Saydar teaches a vaporizer comprising an electrically powered grinder [0014]. It would have been obvious to one of ordinary skill in the art to configure the grinder of Li to be electrically power to achieve the predictable result of more efficient grinding. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 6 above, and further in view of Verleur (US 2015/0128971). 
Li does not specifically teach the display is an LED display. Verleur teaches a vaporizer comprising an LED display [0052]. As an LED display is a conventional type of display known in the art, it would have been obvious to one of ordinary skill in the art to use as the display in Li to achieve predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747